 Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.1 Filed 06/02/21 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                           Southern Division

BERTHA MCNULTY and BRUNO                    :
COSSU, on behalf of themselves and          : CIVIL ACTION FILE NO.
others similarly situated,                  :
                                            :
      Plaintiff,                            :
                                            : COMPLAINT – CLASS ACTION
v.                                          :
                                            :
PREMIER MORTGAGE, LLC,                      : JURY TRIAL DEMANDED
                                            :
      Defendant.                            :
                                            /
      Plaintiffs Bertha McNulty and Bruno Cossu (hereinafter referred to as

“Plaintiffs”), individually and on behalf of all others similarly situated, allege on

personal knowledge, investigation of their counsel, and on information and belief,

as follows:


                              NATURE OF ACTION
      1.      Even as far back as 2012, the Pew Research Center reported 69

percent of cellular users who use text messaging receive unwanted text message

spam, with 25 percent of them receiving it on a weekly basis. Jan Lauren Boyles

and Lee Rainie, Mobile Phone Problems, Pew Research Center (Aug. 2, 2012),

http://www.pewinternet.org/2012/08/02/mobile-phone-problems.
 Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.2 Filed 06/02/21 Page 2 of 20




      2.     Robocalls have only increased since the 2012 study. “Robocalls and

telemarketing calls are currently the number one source of consumer complaints at

the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of

FCC Chairman).

      3.     “The FTC receives more complaints about unwanted calls than all

other complaints combined.” Comment of the Staff of the Federal Trade

Commission’s Bureau of Consumer Protection, In re Rules and Regulations

Implementing the TCPA of 1991, Notice of Proposed Rulemaking, CG Docket No.

02-278, at p. 2; FCC 16-57 (June 6, 2016), available at

https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-

ftc-bureau-consumer-protection-federal-communications-commission-rules-

regulations/160616robocallscomment.pdf.

      4.     This case involves a campaign by Premier Mortgage, LLC (“Premier

Mortgage”) to market its services through the use of automated telemarketing calls

in plain violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et

seq. (hereinafter referred to as the “TCPA”).




                                         2
  Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.3 Filed 06/02/21 Page 3 of 20




       5.     By using an automated telephone dialing system to send thousands of

 automated telemarketing calls without first obtaining the prior express written

 consent of recipients, Premier Mortgage violated the TCPA.

       6.     Regardless of the type of equipment used, making unsolicited

 telemarketing calls numbers that are registered on the National Do Not Call List

 (hereafter “NDNCR”), which is a separate and additional violation of the TCPA.

 The recipients of Premier Mortgage’s illegal calls, which include Plaintiffs and the

 proposed classes, are entitled to damages under the TCPA.

                                      PARTIES

       7.     Plaintiff Bertha McNulty resides and received Premier Mortgage’s

 telemarketing calls in West Bloomfield, Michigan.

       8.     Plaintiff Bruno Cusso resides and received Premier Mortgage’s

 telemarketing calls in Bluefield, Virginia.

       9.     Defendant Premier Mortgage, LLC is a Michigan limited liability

 company, with a principal place of business in Farmington Hills, Michigan.

                          JURISDICTION AND VENUE

      10.     This Court also has federal question jurisdiction pursuant to 28 U.S.C.

§ 1331 and 47 U.S.C. § 227 et seq.




                                           3
   Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.4 Filed 06/02/21 Page 4 of 20




       11.      This Court has general jurisdiction over Premier Mortgage because

the it resides in this District.

       12.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Premier

Mortgage resides and directed its TCPA violative conduct to Plaintiffs from this

District, and also because Plaintiff McNulty resides and received Premier

Mortgage’s telemarketing calls here.

                                   TCPA BACKGROUND

 Calls Made Using an “Automated Telephone Dialing System”

         13.    The TCPA regulates, among other things, the use of an automated

 telephone dialing system (“ATDS”) to make calls. See 47 U.S.C. § 227, et seq.; In

 re Rules and Regulations Implementing the Telephone Consumer Protection Act of

 1991, Report and Order, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).

         14.    Specifically, the TCPA prohibits the use of an automated telephone

 dialing system to make any telemarketing call to a wireless number in the absence

 of an emergency or the prior express written consent of the called party. See 47

 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(a)(2); In the Matter of Rules &

 Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd.

 1830, 1831 (F.C.C. 2012).




                                           4
 Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.5 Filed 06/02/21 Page 5 of 20




      15.    The TCPA defines an “automatic telephone dialing system” as

“equipment which has the capacity—(A) to store or produce telephone numbers to

be called, using a random or sequential number generator; and (B) to dial such

numbers.” § 227(a)(1)(A)-(B). An autodialer includes a device that receives a

“preproduced list” of phone numbers (e.g., a list of thousands of marketing leads),

and then uses a sequential or “random number generator to determine the order in

which to pick phone numbers from [the] list” and then “store[s] those numbers to

be dialed at a later time.” Facebook, Inc. v. Duguid, 141 S. Ct. 1163, 1172 n.7

(2021).

      16.    “[T]elemarketing means the initiation of a telephone call or message

for the purpose of encouraging the purchase or rental of, or investment in,

property, goods, or services, which is transmitted to any person.” 47 C.F.R. §

64.1200(f)(12).

      17.    “[P]rior express written consent means an agreement, in writing,

bearing the signature of the person called that clearly authorizes the seller to

deliver or cause to be delivered to the person called advertisements or

telemarketing messages using an automatic telephone dialing system or an

artificial or prerecorded voice, and the telephone number to which the signatory




                                           5
 Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.6 Filed 06/02/21 Page 6 of 20




authorizes such advertisements or telemarketing messages to be delivered.”

47 C.F.R. § 64.1200(f)(8).

The National Do Not Call Registry

      18.     Second, § 227(c) of the TCPA requires the FCC to “initiate a

rulemaking proceeding concerning the need to protect residential telephone

subscribers’ privacy rights to avoid receiving telephone solicitations to which they

object.” 47 U.S.C. § 227(c)(1).

      19.     In this rulemaking proceeding, the FCC was instructed to “compare

and evaluate alternative methods and procedures (including the use of …

company-specific ‘do not call systems …)” and “develop proposed regulations to

implement the methods and procedures that the Commission determines are most

effective and efficient to accomplish purposes of this section.” Id. at (c)(1)(A), (E).

      20.     Pursuant to this statutory mandate, the FCC issued two regulations.

      21.     The relevant regulation under § 227(c) established company-specific

“do not call” rules. In the Matter of Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991, 7 FCC Rcd. 8752 (Oct. 16, 1992)

(“TCPA Implementation Order”).

      22.     The FCC found that “the company-specific do-not-call list alternative

is the most effective and efficient means to permit telephone subscribers to avoid


                                           6
 Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.7 Filed 06/02/21 Page 7 of 20




unwanted telephone solicitations.” Id. at 8765, ¶ 23.

      23.     However, recognizing that an honor system would probably be

insufficient, the FCC found that it “must mandate procedures for establishing

company-specific do-not-call lists to ensure effective compliance with and

enforcement of the requirements for protecting consumer privacy.” Id. at ¶ 24.

      24.     These procedures are codified at 47 CFR 64.1200(d)(1)-(7).

      25.     Specifically, § 64.1200(d) requires a company to keep a written

policy, available upon demand, for maintaining a do-not-call list, train personnel

engaged in telemarketing on the existence and use of its internal do-not-call list,

and record and honor “do not call” requests for no less than five years from the

time the request is made. 47 CFR § 64.1200(d)(1, 2, 3, 6).

      26.     These policies and procedures prohibit a company from making

telemarketing calls unless they have implemented these policies and procedures. 47

CFR 64.1200(d).

      27.     Accordingly, all telemarketing calls violate the TCPA unless

Defendant can demonstrate that it has implemented the required policies and

procedures.

      28.     Consent is irrelevant to § 64.1200(d).

      29.     A violation of § 227(c) through 47 C.F.R. § 64.1200(d) carries


                                          7
 Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.8 Filed 06/02/21 Page 8 of 20




statutory damages of $500 to $1,500 per call.

      30.     Though some of these requirements mention “residential” telephones,

they were all extended to cover calls to cellular telephones as well as residential

telephones. 47 CFR § 64.1200(e).

      31.    The National Do Not Call Registry allows consumers to register their

telephone numbers and thereby indicate their desire not to receive telephone

solicitations at those numbers. See 47 C.F.R. § 64.1200(c)(2).

      32.    A listing on the Registry “must be honored indefinitely, or until the

registration is cancelled by the consumer or the telephone number is removed by

the database administrator.” Id.

      33.    The TCPA and implementing regulations prohibit the initiation of

telephone solicitations to residential telephone subscribers to the Registry and

provides a private right of action against any entity that makes those calls, or “on

whose behalf” such calls are promoted. 47 U.S.C. § 227(c)(5); 47 C.F.R.

§ 64.1200(c)(2).

                           FACTUAL ALLEGATIONS

      34.    Defendant Premier Mortgage is a “person” as the term is defined by

47 U.S.C. § 153(39).




                                          8
 Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.9 Filed 06/02/21 Page 9 of 20




      35.    At no point has either Plaintiff sought out or solicited information

regarding Defendant Premier Mortgage’s services.

      36.    Plaintiff McNulty’s telephone number, XXX-XXX-8663, is registered

to a cellular telephone service.

      37.    Starting on May 6, 2021, Plaintiff McNulty began receiving calls from

Premier Mortgage marketing their products or services. In fact, on May 6, 2021,

Plaintiff McNulty received two calls during which she advised Premier Mortgage

that she was not interested in their products or services.

      38.    Notwithstanding, Premier Mortgage continued to call Plaintiff

McNulty, including on May 7, May 8, May 10, May 11, May 12, May 13, May 14,

May 17, May 18.

      39.    During one or more of these calls, Plaintiff McNulty noted that the

call started with a long pause before an agent joined the line.

      40.    During one or more of these calls, the agent identified as being with

Premier Mortgage and provided an @premiermtg.com email address and toll-free

telephone number at which he could be contacted.

      41.    During one or more of these calls, Plaintiff McNulty requested that

Premier Mortgage stop calling.




                                           9
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.10 Filed 06/02/21 Page 10 of 20




      42.    Counsel for Plaintiff McNulty also provided notice to Premier

Mortgage of its violative conduct in an effort to stop the calls.

      43.    Notwithstanding, Premier Mortgage continued to make telemarketing

calls to Plaintiff McNulty, including more than 20 calls after receipt of her

counsel’s letter.

      44.    Plaintiff McNulty’s telephone number had been registered with the

NDNCR for more than 30 days prior to Premier Mortgage’s first call to her.

      45.    Plaintiff McNulty’s number is used exclusively for residential, non-

commercial purposes.

      46.    The calls were not necessitated by an emergency.

      47.    Plaintiff Cossu’s telephone number, XXX-XXX-9146, is registered to

a cellular telephone service.

      48.    Starting on April 27, 2021, Plaintiff Cossu began receiving calls from

Premier Mortgage marketing their products or services. In fact, on April 27, 2021,

Plaintiff Cossu received five calls, including at least two during which he advised

Premier Mortgage that he was not interested in their products or services.

      49.    Notwithstanding, Premier Mortgage continued to call Plaintiff Cossu,

including on April 28, April 29, and April 30.




                                          10
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.11 Filed 06/02/21 Page 11 of 20




      50.    During one or more of these calls, Plaintiff Cossu noted that the call

started with a long pause before an agent joined the line.

      51.    During one or more of these calls, the agent identified as being with

Premier Mortgage and provided an @premiermtg.com email address.

      52.    During one or more of these calls, Plaintiff Cossu requested that

Premier Mortgage stop calling.

      53.    Notwithstanding, Plaintiff Cossu continued to received calls from

Premier Mortgage.

      54.    Plaintiffs and all members of the Classes, defined below, have been

harmed by the acts of Defendant because their privacy has been violated, they were

annoyed and harassed, and, in some instances, they were charged for incoming

calls. Plaintiffs and the Classes’ Members were also harmed by use of their cell

phone battery and the intrusion on their cellular telephone that occupied it from

receiving legitimate communications.

      55.    Defendant also did not maintain the policies and procedures required

for maintaining a do-not-call list, as required by the regulation 47 C.F.R. §

64.1200(d), prescribed under 47 U.S.C. § 227(c).

      56.    Defendant did not adequately document do-not-call requests when

made, nor did it honor such requests.


                                          11
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.12 Filed 06/02/21 Page 12 of 20




      57.    Plaintiffs each received more than one telemarketing call from

Defendant in violation of this regulation.

      58.    Plaintiffs are not alone in their experiences with Defendant’s calling

practices.

      59.    Other consumers and former employees have complained about

Premier Mortgage’s illegal telemarketing practices. See, e.g.,

https://whocallsme.com/Phone-Number.aspx/3055085486/2.

                       CLASS ACTION ALLEGATIONS

      60.    Plaintiff incorporates by reference all other paragraphs of this

Complaint as if fully stated herein.

      61.    Plaintiff brings this action on behalf of herself and the following

classes (the “Classes”) pursuant to Federal Rule of Civil Procedure 23.

      62.    Plaintiff proposes the following Class definitions, subject to

amendment as appropriate:

      Robocalling Class: All persons in the United States who, within four
      years prior to the commencement of this litigation until trial, received
      one or more telemarketing call on their cellular telephone number
      from or on behalf of Premier Marketing, made via the same system(s)
      used to call the Plaintiffs.

      Policy Class: All persons in the United States who, within four years
      prior to the commencement of this litigation until trial, received two or
      more telemarketing call on their residential landline or cellular
      telephone number from or on behalf of Premier Marketing.

                                         12
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.13 Filed 06/02/21 Page 13 of 20




      National Do Not Call Registry Class: All persons in the United
      States who, within four years prior to the commencement of this
      litigation until trial, received two or more telemarketing call on their
      residential landline or cellular telephone number from or on behalf of
      Premier Marketing to a telephone number that was registered with the
      NDNCR for more than 30 days at the time of each call.

      63.    Plaintiffs are members of and will fairly and adequately represent and

protect the interests of these Classes as they have no interests that conflict with any

of the class members.

      64.    Excluded from the Classes are counsel, the Defendant, and any

entities in which the Defendant has a controlling interest, the Defendant’s agents

and employees, any judge to whom this action is assigned, and any member of

such judge’s staff and immediate family.

      65.    Plaintiffs and all members of the Classes have been harmed by the

acts of the Defendant, including, but not limited to, the invasion of their privacy,

annoyance, waste of time, the use of their cell phone battery, and the intrusion on

their telephone line that occupied it from receiving legitimate communications.

      66.    This Class Action Complaint seeks injunctive relief and money

damages.

      67.    The Classes as defined above are identifiable through the Defendant’s

dialer records, other phone records, and phone number databases.


                                          13
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.14 Filed 06/02/21 Page 14 of 20




       68.    Plaintiff does not know the exact number of members in the Classes,

but Plaintiff reasonably believes Class members number, at minimum, in the

hundreds in each class based on the nature of telemarketing campaigns like

Defendant’s.

       69.    The joinder of all Class members is impracticable due to the size and

relatively modest value of each individual claim.

       70.    Additionally, the disposition of the claims in a class action will

provide substantial benefit to the parties and the Court in avoiding a multiplicity of

identical suits.

       71.    There are well defined, nearly identical, questions of law and fact

affecting all parties. The questions of law and fact, referred to above, involving the

class claims predominate over questions which may affect individual Class

members.

       72.    There are numerous questions of law and fact common to Plaintiff and

to the proposed Classes, including but not limited to the following:

               (a) whether Defendant utilized an automatic telephone dialing system
                   to make calls to the members of the Robocalls Class;

               (b) Whether agents operating on behalf of Defendant utilized an
                   automatic telephone dialing system in making calls to members of
                   the Robocalls Class;

               (c) Whether Defendant recorded or honored “do not call” requests;

                                          14
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.15 Filed 06/02/21 Page 15 of 20




             (d) whether Defendant systematically made multiple telephone calls to
                 members of the National Do Not Call Registry Class;

             (e) whether Defendant made calls to Plaintiffs and members of the
                 Classes without first obtaining prior express written consent to
                 make the calls;

             (f) whether Defendant’s conduct constitutes a violation of the TCPA;
                 and

             (g) whether members of the Classes are entitled to treble damages
                 based on the willfulness of Defendant’s conduct.

      73.    Further, Plaintiffs will fairly and adequately represent and protect the

interests of the Classes. Plaintiff has no interests which are antagonistic to any

member of the Classes.

      74.    Plaintiffs have retained counsel with substantial experience in

prosecuting complex litigation and class actions, and especially TCPA class

actions. Plaintiffs and their counsel are committed to vigorously prosecuting this

action on behalf of the other members of the Classes, and have the financial

resources to do so.

      75.    Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy.




                                          15
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.16 Filed 06/02/21 Page 16 of 20




      76.    The likelihood that individual members of the Classes will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.

      77.    Plaintiff is not aware of any litigation concerning this controversy

already commenced by others who meet the criteria for class membership

described above.


                          FIRST CAUSE OF ACTION
        Statutory Violations of the Telephone Consumer Protection Act
     (47 U.S.C. 227, et seq.) on behalf of Plaintiffs and the Robocalls Class

      78.    Plaintiffs incorporate by reference the foregoing allegations as if fully

set forth herein.

      79.    Premier Mortgage violated the TCPA by sending, or causing to be

sent via an agent, calls to the cellular telephones of Plaintiffs and members of the

Robocalls Class using an automated dialer without their prior express written

consent.

      80.    As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq.,

Plaintiff and Robocalls Class members are entitled to an award of $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. §

227(b)(3)(B).



                                          16
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.17 Filed 06/02/21 Page 17 of 20




       81.   The Plaintiffs and Robocalls Class Members are entitled to an award

of treble damages if Defendant’s actions are found to have been knowing or

willful.

       82.   Plaintiffs and Robocalls Class members are also entitled to and do

seek injunctive relief prohibiting the Defendant from advertising their goods or

services, except for emergency purposes, using an autodialer in the future.

                         SECOND CAUSE OF ACTION
             Violation of the Telephone Consumer Protection Act
              (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
       on behalf of Plaintiffs and the National Do Not Call Registry Class

       83.   Plaintiffs incorporate by reference the foregoing allegations as if fully

set forth herein.

       84.   Premier Mortgage violated the TCPA and the Regulations by making,

or having its agent make, two or more telemarketing calls within a 12-month

period on Premier Mortgage’s behalf to Plaintiffs and the members of the National

Do Not Call Registry Class while those persons’ phone numbers were registered

on the National Do Not Call Registry.

       85.   As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq.,

Plaintiffs and National Do Not Call Registry Class members are entitled to an

award of up to $500 in statutory damages for each and every violation of the

statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

                                          17
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.18 Filed 06/02/21 Page 18 of 20




      86.    Plaintiffs and National Do Not Call Registry Class members are also

entitled to and do seek injunctive relief prohibiting the Defendant from advertising

their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry in the future.

      87.    The Defendant’s violations were knowing or willful.

                         THIRD CAUSE OF ACTION
              Violation of the Telephone Consumer Protection Act
                 (47 U.S.C. 227(c) and 47 C.F.R. §§ 64.1200(d))
                   on behalf of Plaintiffs and the Policy Class

      88.    Plaintiffs incorporate by reference the foregoing allegations as if fully

set forth herein.

      89.    Defendant placed numerous calls for telemarketing purposes to

Plaintiffs’ and Policy Class Members’ telephone numbers.

      90.    Defendant did so despite not recording or honoring “do not call”

requests.

      91.    Defendant placed two or more telephone calls to Plaintiffs and Policy

Class Members in a 12-month period.

      92.    Plaintiffs and Policy Class Members are entitled to an award of $500

in statutory damages telephone call in addition to and separate from any award for

damages related to Defendant’s calls using an automatic telephone dialing system



                                          18
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.19 Filed 06/02/21 Page 19 of 20




and in addition to and separate from any award for Defendant’s calls to persons on

the National Do-Not-Call Registry.

      93.    Plaintiffs and Policy Class Members are entitled to an award of treble

damages in an amount up to $1,500 per telephone call if the Defendant’s violations

were knowing and/or willful.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, individually and on behalf of the Classes, pray

for the following relief:

      A.     Injunctive relief prohibiting Defendant’s illegal telemarketing;

      B.     Actual and/or statutory damages and costs;

      C.     An order certifying this action to be a proper class action pursuant to

Federal Rule of Civil Procedure 23, establishing an appropriate Classes the Court

deems appropriate, finding that Plaintiffs are proper representatives of the Classes,

and appointing the lawyers and law firms representing Plaintiffs as counsel for the

Classes;

      D.     Such other relief as the Court deems just and proper.




                                         19
Case 4:21-cv-11306-SDD-EAS ECF No. 1, PageID.20 Filed 06/02/21 Page 20 of 20




                                 JURY DEMAND

      Plaintiffs request a jury trial as to all claims of the complaint so triable.


Dated: June 2, 2021              PLAINTIFFS, on behalf of themselves
                                 and others similarly situated,

                                 /s/ Avi R. Kaufman
                                 Avi R. Kaufman
                                 avi@kaufmanpa.com
                                 Kaufman P.A.
                                 400 NW 26th Street
                                 Miami, FL 33127
                                 Telephone: (305) 469-5881

                                 Anthony Paronich
                                 Email: anthony@paronichlaw.com
                                 PARONICH LAW, P.C.
                                 350 Lincoln Street, Suite 2400
                                 Hingham, MA 02043
                                 Telephone: (617) 485-0018
                                 Facsimile: (508) 318-8100

                                 Attorneys for Plaintiffs

                                 /s/ George T. Blackmore
                                 George T. Blackmore (P76942)
                                 BLACKMORE LAW PLC
                                 21411 Civic Center Drive, Suite 200
                                 Southfield, MI 48076
                                 Telephone: (248) 845-8594
                                 Facimile: (855) 744-4419
                                 E-Mail:george@blackmorelawplc.com
                                 Local Counsel for Plaintiffs




                                           20
